456 F.2d 1314
UNITED STATES of America, Plaintiff and Appellee,v.Edgar True CORNING, Appellant.
No. 71-2547.
United States Court of Appeals,Ninth Circuit.
April 13, 1972.

Murray B. Guterson (argued), of Culp, Dwyer, Guterson, & Grader, Anthony Savage, Jr., Seattle, Wash., for appellant.
Laurence B. Finegold, Asst. U. S. Atty.  (argued), Albert E. Stephan, Asst. U. S. Atty., Stan Pitkin, U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and MURRAY*, District Judge.
PER CURIAM:


1
The judgment of conviction in this criminal contempt case is reversed.


2
Well intentioned as the original order was for the taking of a deposition of Corning in a criminal case, we find that no rule or statute really authorized it at the time.


3
On cases arising after October, 1970, there is statutory authorization under Public Law 91-452 for depositions under certain circumstances.



*
 Honorable W. D. Murray, Senior United States District Judge for the District of Montana, sitting by designation